Citation Nr: 0945133	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  07-27 165	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance or on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his May 2009 written statement (VA Form 9), the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge (VLJ).  He asked that it be scheduled at the VA Medical 
Center in Beckley, West Virginia, if possible.  The Veteran 
has a right to a hearing, but one has not yet been scheduled.  
See 38 C.F.R. § 20.700 (a),(e) (2009).  A remand is therefore 
also necessary to schedule a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before a VLJ.  
Advise the Veteran whether it is possible 
to schedule the hearing in Beckley, West 
Virginia.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


